OPINION
Per CURIAM.
On May 15, 1959, plaintiff-appellee made a motion asking this court to dismiss the appeal of the defendant-appellant for the reason that the notice of appeal was filed on March 23, 1959, the bill of exceptions was filed on April 7, 1959, and more than twenty days have elapsed since the filing of the bill of exceptions, and that the defendant has only filed a paper entitled “Brief on behalf of defendant-appellant,” which contained only assignments of errors. On May 18, 1959. the attorney for the defendant-appellant submitted an entry for additional time until June 1, 1959, in which to file briefs, which entry was not signed.
The record does indicate that the notice of appeal was filed on March *48823, 1959, and that on April 7,1959, the bill of exceptions was filed with the Clerk of the Common Pleas Court and, on April 17, 1959, with the Clerk of the Court of Appeals. On May 8,1959, defendant-appellant did file a paper whose cover sheet contains the following language: “APPEAL ON QUESTIONS OF LAW, BRIEF ON BEHALF OF DEFENDANT-APPELLANT.” With the cover sheet, there was one page entitled “ASSIGNMENTS IN ERROR,” on which six errors of the trial court were listed.
The appeal here is on questions of law only, and the briefs not having been filed in time and no timely request for an extension having been made, the motion to dismiss will be granted’.
Motion to dismiss sustained.
BRYANT, PJ, DUFFY, J, concur.
MILLER, J, not participating.